Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Thompson (US 2013/0249909 A1) describes a method of spatial field estimation of a domain of interest, the method comprising: defining a first information representation of first input data representative of the domain of interest, the first information representation comprising an information matrix YobsA and vector ya, both defined relative to a spatial mesh of positions over the domain of interest; receiving further input data; defining a further information representation, the information representation comprising an information matrix YobsB and vector yb, both defined relative to the spatial mesh of positions over the domain of interest; performing an additive function of the further information representation with the first information representation and a smoothness information model to provide a fused information representation, the fused information representation comprising information matrix Y and vector y; in a computational system solving Yx=y, wherein x represents the spatial field. A distributed computational system comprising a plurality of data processors, each in communication with memory comprising instructions that, when executed, cause that data processor to compute a spatial field estimation based on input data according to a method of spatial field estimation from input data from a domain of interest, the method comprising: defining a spatial mesh of positions over the domain of interest; defining a smoothness information model defined with respect to the spatial mesh to form an information matrix Y1 and vector y1; defining an information representation of the input data, the information representation comprising an information matrix Yobs and vector y, both defined relative to the spatial mesh; through an additive function fusing the smoothness information model with the information representation of the input data to form an information matrix Y and vector y; in a computational system solving for x in Yx=y, wherein x represents the spatial field estimation, and to output the spatial field estimation, wherein at least one of the plurality of data processors is in data communication with another of the data processors and is adapted to communicate a said information representation of input data received to the other data processor and wherein the other data processor is adapted to combine the received information representation with another information representation formed from other input data.

	SATOH (US 2017/0255720 A1) describes a simulation device, comprising: a memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to: obtain an initial state of a state vector and a parameter in a simulation and a plurality of pieces of observation data as input; operate as a system model that, based on the initial state and the parameter, simulates a time evolution of the state vector; select, based on information relating to the state vector in the system model, from the plurality of pieces of observation data, a plurality of pieces of observation data to be used; operate as plurality of observation models, each being associated with one of the selected plurality of pieces of observation data, each of which transforms and outputs a state vector output from the system model based on a relationship between the observation data and the state vector; create, based on state vectors output from the plurality of observation models and pieces of observation data selected posterior distributions of the state vector, outputting a posterior distribution based on all pieces of observation data selected as a first posterior distribution, and output a posterior distribution based on a set of observation data lacking one or more pieces of observation data as a second posterior distribution; perform unification of the first posterior distribution and the second posterior distribution; determine which one of the second posterior distribution and a posterior distribution after the unification is to be used; and output, in addition to inputting a state vector including a posterior distribution determined and the first posterior distribution to the system model, a time series of the state vector. A simulation method, the method comprising: when an initial state of a state vector and a parameter in a simulation and a plurality of pieces of observation data are input, simulating a time evolution of the state vector using a system model based on the initial state and the parameter; selecting, from the plurality of pieces of observation data, a plurality of pieces of observation data to be used based on information related to the state vector in the system model; transforming, by use of a plurality of observation models each of which is associated with one of the selected plurality of pieces of observation data, the state vector output from the system model based on a relationship between the piece of observation data and the state vector; creating posterior distributions of the state vector based on state vectors output from the plurality of observation models and the selected pieces of observation data; performing unification of a first posterior distribution based on all the selected pieces of observation data and a second posterior distribution based on a set of observation data lacking one or more pieces of observation data; determining which one of the second posterior distribution and a posterior distribution after the unification is to be used; inputting a state vector including a determined posterior distribution and the first posterior distribution to the system model; and outputting a time series of a state vector including a determined posterior distribution and the first posterior distribution.

	Kram (US 2013/0138349 A1) describes a method for monitoring and display of representative parameters in a selected monitoring geography comprising: generating an initial model for water level and concentration distributions based on conventional data collection approaches; solving Darcy's Law in 3D for hydraulic conductivity, effective porosity, concentration, head and gradient distributions; creating a customized 3D monitoring well network in the chosen monitoring geography; installing sensor suites in the monitoring wells; monitoring water level and concentrations dynamically via the sensors; converting head into gradient distributions and solving for Velocity and Flux Distributions; and tracking flux distributions in both 3D and for specific user defined transects. A system for monitoring and display of representative parameters in a selected monitoring geography comprising: a plurality of sensor suites (10) deployed at selected measurement sites within a monitoring geography and providing output data; a computer (18) receiving output from the sensor suites and having a computational module (208) for processing of the sensor suite output data as dynamic data channels with respect to a selected model of static data channels to provide virtual channels and integration and networking software (23) for selection of parameters in the computational module and display of selected visualizations of the processed data from the static, dynamic and virtual channels; and, a plurality of monitoring terminals (20) deployed through a network (21) and connected to the computer under control of the integration and networking software to communicate with the computational module and receive and display results from the computational module, said computational module responsive to a plurality of selectable channels and controls (100, 110, 138, 158, 166) for the results to be displayed.

	Ebrahimi (US 10788836 B2) describes a method for operating a robot, comprising: capturing, by an image sensor disposed on a robot, images of a workspace; obtaining, by a processor of the robot or via the cloud, the captured images; comparing, by the processor of the robot or via the cloud, at least one object from the captured images to objects in an object dictionary; identifying, by the processor of the robot or via the cloud, a class to which the at least one object belongs using an object classification unit; instructing, by the processor of the robot, the robot to execute at least one action based on the object class identified; capturing, by at least one sensor of the robot, movement data of the robot; and generating, by the processor of the robot or via the cloud, a spatial representation of the workspace based on the captured images and the movement data, wherein the captured images are indicative of the position of the robot relative to objects within the workspace and the movement data is indicative of movement of the robot, further comprising: creating, by the processor of the robot or via the cloud, a first iteration of the spatial representation of the workspace, wherein: the first iteration of the spatial representation is based at least on sensor data sensed by at least one sensor in a first position and orientation, and the robot is configured to move in the workspace to change a location of the sensed area as the robot moves; selecting, by the processor of the robot or via the cloud, a first undiscovered area of the workspace; in response to selecting the first undiscovered area, causing, by the processor of the robot, the robot to move to a second closer position and orientation relative to the first undiscovered area to sense data in at least part of the first undiscovered area; determining, by the processor of the robot or via the cloud, that the sensed area overlaps with at least part of the workspace in the first undiscovered area; and obtaining, with the processor of the robot or via the cloud, a second iteration of the spatial representation, the second iteration of the spatial representation being a larger area of the workspace than the first iteration of the spatial representation and based at least in part on data sensed from the second position and orientation and movement measured from the first position and orientation to the second position and orientation. A method for operating a robot, comprising: capturing, by a camera disposed on a robot, images of a workspace of the robot, wherein images are captured from different locations as the robot moves within the workspace; capturing, by at least one sensor, movement data indicative of movement of the robot; generating, by a processor of the robot or via the cloud, a first iteration of a spatial representation of the workspace, comprising: spatially aligning, by the processor of the robot or via the cloud, a first image captured at a first location of the robot with a second image captured at a second location of the robot, comprising: detecting, by the processor of the robot or via the cloud, a first feature at a first position in the first image based on a derivative of pixel values in the first image; detecting, by the processor of the robot or via the cloud, a second feature at a second position in the first image based on the derivative of pixel values in first image; detecting, by the processor of the robot or via the cloud, a third feature at a third position in the second image based on a derivative of pixel values in the second image; determining, by the processor of the robot or via the cloud, that the third feature of the second image is not the same feature as the second feature of the first image based on the characteristics of the third feature and the second feature not matching; determining, by the processor of the robot or via the cloud, that the third feature of the second image is the same feature as the first feature of the first image based on characteristics of the first feature and the third feature at least partially matching; and determining, by the processor of the robot or via the cloud, a first translation vector that associates the first image with the second image, the first translation vector corresponding with the displacement of robot from the first location to the second location; and combining, by the processor of the robot or via the cloud, the first image and the second image based on the alignment of the second image with the first image; correcting, by the processor of the robot or via the cloud, the movement data of the robot corresponding to the robot moving from the first location to the second location based on the first translation vector; comparing, by the processor of the robot or via the cloud, at least one object from the captured images to objects in an object dictionary; identifying, by the processor of the robot or via the cloud, a class to which the at least one object belongs using an object classification unit; and instructing, by the processor of the robot, the robot to execute at least one action based on the object class identified.

	Murphy (US 11125619 B2) describes a hyperspectral imager for imaging external environments, the imager including: an optical line scanner unit adapted to perform line scans of a mining environment via rotation thereof; an environmental enclosure surrounding the optical line scanner unit providing a first degree of temperature and dust isolation from the environment, the enclosure mounted on a rotatable platform; the rotatable platform being attached to the environmental enclosure, adapted to rotate the environmental enclosure unit and optical line scanner unit under the control of an electronic control system; the electronic control system controlling the optical line scanner unit and the rotatable platform for the capture of hyperspectral images by said imager; and an image processing unit interconnected to the optical line scanner unit, adapted to receive and store the line scans of the optical line scanner unit as corresponding hyperspectral images and to process the luminance content of the captured line scans, including: capturing a hyperspectral image of an external environment utilising a current exposure level; determining a saturation proportion being the ratio of the number of spectral channels at an upper saturation limit to the total number of spectral channels; and if the saturation proportion is above a predetermined threshold, reducing the current exposure level of the captured hyperspectral image.

	Cacas (US 5798768 A) describes a method of representing a configuration of a network of curves or lineaments of objects in a zone of an environment or of a field of vector physical quantities in the zone, by interpolation from known data relative to a position and an orientation of the objects or to values of the quantities, in a plurality of points or locations of the environment, in which a locating pattern of meshes is superimposed on the zone being studied, comprising: a) assigning, to the meshes which are crossed by at least one of the curves or lineaments, an orientation direction depending on that of the curve or lineament, so as to obtain a first discrete distribution of oriented meshes; b) determining, according to an iterative process, directions to be assigned respectively to other meshes by comparing directions assigned to the oriented meshes, by selecting for each mesh to be oriented an intermediate direction between an angular interval at most equal to 90.degree. formed by directions of the oriented meshes; and c) in response to the determining of the directions producing at least a two-dimensional representation of the curves or lineaments, wherein at each iteration, an orientation value is assigned to each of the other meshes by calculating an average between the other meshes current orientation at an end of a previous iteration and an orientation assigned to a neighboring mesh selected as a function of a direction followed to cross the meshes of the mesh pattern.

	Prince (US 8949037 B2) describes an apparatus for characterizing a source of an emitted material, said apparatus comprising a computing device with peripheral devices and subsidiary units, operatively connected with each other and programmed to perform specific functions, those parts comprising: a data store to store and retrieve sensor data comprising information about the concentration of the emitted material in a flowing fluid at a particular time and a particular location, the sensor data having been collected from a plurality of locations at one or more times to a data store to store and retrieve information about the velocity of the flowing fluid, being the speed and direction of the flow of the fluid at points in time and space, the information being in respect of a plurality of times and locations, said velocity- information-related times being proximate to the times of the emitted-material-concentration-information and the velocity-information-related locations being relevant to the sensor location of any source in the sense that the fluid containing the measured concentrations of emitted material had been affected by the fluid velocity being saved a dimensionless plume generating unit, for generating a series of dimensionless plumes in space for each sensor location over time using the sensor data and the fluid velocity data as inputs to the dimensionless plume generating unit a trajectory generating unit, for correlating the generated dimensionless plume location series for each sensor location from the dimensionless plume generating unit with fluid velocity information from the data store by reference to time and generating a trajectory for each such generated plumes a modeling unit which uses the plume trajectories from the trajectory generating unit and generated dimensionless plumes from the dimensionless plume generating unit as inputs to a model and projecting a modeled plume back along its trajectory in a calculated direction of its probable source for each dimensionless plume, calculating a predicted candidate location for an emission source location and at least one further emission source characteristic a plume conversion unit, for converting each series of dimensionless plumes for each sensor location to one or more .dimensioned plumes at such location at one or more relevant particular times and using the dimensions of the dimensioned plume at each sensor location at each particular time, determining a plume size characteristic relevant to the emission source location predicted by operation of the modeling unit using the dimensions of the dimensioned plume at each sensor location at each particular time, determining a plume size variability characteristic over time relevant to the emission source location predicted by operation of the modeling unit; and a comparator unit, for matching and comparing the plume size variability characteristics relevant to each emission source location predicted for each sensor location to reduce the list of possible candidate predicted emission source locations to those which most closely match, the comparator unit scoring potential sources' locations based on: horizontal location, size or emission rate, size or emission rate variability, and vertical location, wherein the plume conversion unit determines a size characteristic by first determining the emission rate variability, and said emission rate variability being determined by comparing one or more concentrations measured within said dimensioned plume to an average concentration measurement and the emission rate variability comprising deviations from the average concentration measurement.

	Afrouzi (US 11274929 B1) describes a method for mapping and covering a workspace, comprising: capturing, with at least one sensor of a robot, first data indicative of the position of the robot in relation to objects within the workspace and second data indicative of movement of the robot; recognizing, with a processor of the robot, a first area of the workspace based on observing at least one of: a first part of the first data and a first part of the second data; generating, with the processor of the robot, at least part of a map of the workspace based on at least one of: the first part of the first data and the first part of the second data; generating, with the processor of the robot, a first movement path covering at least part of the first recognized area of the workspace; actuating, with the processor of the robot, the robot to move along the first movement path; recognizing, with the processor of the robot, a second area of the workspace based on observing at least one of: a second part of the first data and a second part of the second data; updating, with the processor of the robot, the at least the part of the map of the workspace based on at least one of: the second part of the first data and the second part of the second data; generating, with the processor of the robot, a second movement path covering at least part of the second recognized area of the workspace; and actuating, with the processor of the robot, the robot to move along the second movement path, wherein actuating the robot to move along at least one of the first movement path and the second movement path comprises a repetitive iteration of: actuating, with the processor of the robot, the robot to traverse a first linear segment; actuating, with the processor of the robot, the robot to rotate 180 degrees in a first rotation comprising traversing a distance of less than a coverage width of the robot in a direction perpendicular to the first linear segment after starting the first rotation and before finishing the first rotation; actuating, with the processor of the robot, the robot to traverse a second linear segment; and actuating, with the processor of the robot, the robot to rotate 180 degrees in a second rotation comprising traversing a distance of less than the coverage width of the robot in a direction perpendicular to the second linear segment after starting the second rotation and before finishing the second rotation, wherein generating the part of the map comprises: capturing, with the at least one sensor of the robot, a first image; capturing, with the at least one sensor of the robot, a second image; determining, with the processor of the robot, an area of overlap between data of the first image and data of the second image; aligning, with the processor of the robot, the data of the first image and the data of the second image based on the area of overlap; and generating, with the processor of the robot, the part of the map of the workspace based on the alignment of the data of the first image and the data of the second image.

	PRINCE (US 2008/0195329 A1) describes a method of characterizing a source of an emitted material, said method comprising the steps of: measuring concentrations of the emitted material from at least two or more locations; measuring changes in representative wind velocity over time; generating a first dimensionless plume and a second dimensionless plume in space based on said measured wind velocity changes and said measured concentrations at said first and said second locations, respectively; determining a first trajectory based on said measured wind velocity changes and said measured concentrations for said first location; determining a second trajectory based on said measured wind velocity changes and said measured concentrations for said second location; determining a first emission source candidate at a first location along said first trajectory, and said first emission source having one or more characteristics; determining a second emission source candidate at a second location along said second trajectory, and said second emission source having one or more characteristics; converting said first dimensionless plume into a dimensioned plume at said first location and determining a size characteristic based on said dimensioned plume, wherein said size characteristic comprises one of the characteristics associated with said first emission source candidate; converting said second dimensionless plume into a dimensioned plume at said second location and determining a size characteristic associated with said second source candidate based on the dimensioned plume, wherein said size characteristic comprises one of the characteristics associated with said second emission source candidate; and determining the source of the emitted material based on substantial agreement between the location and the characteristics of said first and second emission source candidates. A method of characterizing a source of an emitted material, said method comprising the steps of: measuring concentrations of the emitted material from at least one location; measuring changes in wind velocity over time; generating a dimensionless plume in space based on said measured concentrations and said measured wind velocity changes; determining a trajectory for said dimensionless plume; determining one or more characteristics associated with said dimensionless plume; determining one or more emission source candidates at locations along said trajectory, wherein each of said candidates includes one or more characteristics; converting said dimensionless plume into a dimensioned plume at the location of each of said candidates, and determining a characteristic associated with each of said emission source candidates based on the corresponding dimensioned plume; obtaining a characteristic associated with the source of the emission; and determining the source of the emitted material based on substantial agreement between the location of one of said emission source candidates and the characteristic of the emission source.

	Griffon (US 2013/0179078 A1) describes method for measuring weekly and annual emissions of a greenhouse gas generated over a determined geographical area, wherein it includes the following steps: perform daily concentration measurements of said greenhouse gas in a first plurality of locations distributed on the entire terrestrial globe and save said daily concentration measurements in an observation module, perform daily flux measurements of said greenhouse gas in a second plurality of locations distributed on the entire globe, and save the said daily flux measurements in said observation module, perform measurements of satellite parameters, meteorological parameters, marine parameters and ecosystem parameters in a third plurality of locations distributed on the terrestrial globe and save said parameter measurements in the said observation module, extract, by means of an extraction module, the weather forecast data from at least one data source, perform a flux evolution modeling of the said gas on the globe by means of an exchange module modeling the natural and anthropogenic sources and sinks, perform a weekly anthropogenic emissions modeling of said greenhouse gas by means of an ascending inventories module, said module integrating the raw data of emissions for a plurality of facilities, perform, using said flux evolution modeling, said weekly anthropogenic emissions modeling, and said weather forecast data, an atmospheric transport modeling of the said greenhouse gas by means of a transport module, calculate the final fluxes of said greenhouse gas, by means of a data inversion and assimilation module using said fluxes modeling performed by the exchange module, said weekly anthropogenic emissions modeling performed by the ascending inventories module, said atmospheric transport modeling performed by the transport module and said measurements saved in said observation module, weight, by means of a weighting module, the said final fluxes so as to provide final weighted fluxes, calculate, using said final weighted fluxes and said weekly anthropogenic emissions modeling performed by the ascending inventories module, the weekly emissions of said greenhouse gas of said geographical area, by means of a geocoding module comprising at least one geographic information system, extrapolate, from said weekly emissions, the annual emissions of said greenhouse gas of the said geographical area.

	Ebrahimi (US 11241791 B1) describes a robotic device, comprising: a chassis; a set of wheels coupled to the chassis; one or more electric motors for rotating the set of wheels; one or more tools for performing work coupled to the chassis; a processor electronically coupled to a plurality of sensors; and a tangible, non-transitory, machine readable medium storing instructions that when executed by the processor effectuates operations comprising: capturing, with a visual sensor, visual readings to objects within an environment of the robotic device as the robotic device moves within the environment; capturing, with an encoder sensor, readings of wheel rotation indicative of displacement of the robotic device; capturing, with an optoelectronic sensor, readings of a driving surface of the environment of the robotic device; capturing, with a depth sensor, distances to obstacles as the robot moves within the environment; determining, with the processor, displacement of the robotic device in two dimensions based on the optoelectronic sensor readings of the driving surface; determining, with the processor, a difference in displacement between the displacement determined based on the encoder sensor readings and the displacement determined based on the optoelectronic sensor readings of the driving surface, the difference in displacement being indicative of slippage; estimating, with the processor, a corrected position of the robotic device to replace a last known position of the robotic device, wherein: estimating a corrected position of the robotic device occurs if the processor loses or reduces knowledge of a current position of the robotic device in relation to a global frame of reference of the environment of the robotic device when the robotic device moves along a path from the last known position to a new intended position while performing work using the one or more tools; the processor creates or updates an ensemble of simulated positions of possible new locations of the robotic device wherein some elements of the ensemble are based on the readings of wheel rotation from the encoder sensor and the displacement readings determined from the optoelectronic sensor readings; determining, by the processor, a most feasible element in the ensemble based on the visual readings; and determining, by the processor, a most feasible position of the robotic device as the corrected position based on the most feasible element in the ensemble and the visual readings. A tangible, non-transitory, machine readable medium storing instructions that when executed by a processor effectuates operations comprising: capturing, with a visual sensor, visual readings to objects within an environment of a robotic device as the robotic device moves within the environment; capturing, with an encoder sensor, readings of wheel rotation indicative of displacement of the robotic device; capturing, with an optoelectronic sensor, readings of a driving surface of the environment of the robotic device; capturing, with a depth sensor, distances to obstacles as the robot moves within the environment; determining, with the processor, displacement of the robotic device in two dimensions based on the optoelectronic sensor readings of the driving surface; determining, with the processor, a difference in displacement between the displacement determined based on the encoder sensor readings and the displacement determined based on the optoelectronic sensor readings of the driving surface, the difference in displacement being indicative of slippage; and estimating, with the processor, a corrected position of the robotic device to replace a last known position of the robotic device wherein: estimating a corrected position of the robotic device occurs if the processor loses or reduces knowledge of a current position of the robotic device in relation to a global frame of reference of the environment of the robotic device when the robotic device moves along a path from the last known position to a new intended position while performing work using the one or more tools; and the processor creates or updates an ensemble of simulated positions of possible new locations of the robotic device wherein some elements of the ensemble are based on the readings of wheel rotation from the encoder sensor and the displacement readings determined from the optoelectronic sensor readings; and wherein the operations further comprise: determining, by the processor, a most feasible element in the ensemble based on the visual readings; and determining, by the processor, a most feasible position of the robotic device as the corrected position based on the most feasible element in the ensemble and the visual readings.

	Gallant (US 2018/0180415 A1) describes apparatus for generating a representation of a physical environment, comprising: a mobile sensor platform (MSP) including sensors that output sensor signals, wherein the sensors sense and/or measure range, gravity, direction of the Earth's magnetic field, and angular velocity, and the MSP is adapted to be moved through the environment; a processor that: (i) receives the sensor signals and generates observations of axes in the environment for a sequence of time steps; (ii) estimates orientation of the MSP for each time of the sequence of time steps, identifies observed axes at each orientation, and associates similar axes; and (iii) links the orientations, the axes in the environment, and the directions of gravity and the Earth's magnetic field, such that each observation is predicted based on the estimates of the orientations, and optimizes an estimate of the orientations; and an output device that outputs the representation of the physical environment based on the optimized orientation estimates. A method for generating an axis map of a physical environment, comprising; using a mobile sensor platform (MSP) including sensors that output sensor signals, wherein the sensors sense and/or measure range, gravity, direction of the Earth's magnetic field, and angular velocity, and the MSP is adapted to be moved through the environment; using a processor to: (i) receive the sensor signals and generate observations of axes in the environment for a sequence of time steps; (ii) estimate orientation of the MSP for each time of the sequence of time steps, identify observed axes at each orientation, and associate similar axes; and (iii) link the orientations, the axes in the environment, and the directions of gravity and the Earth's magnetic field, such that each observation is predicted based on the estimates of the orientations, and optimize an estimate of the orientations; and output a representation of the optimized orientation estimates.
Preliminary amendment
2.	Preliminary amendment filed on 09/27/2019 is noted by the examiner.

	Allowable Subject Matter
3.	Claims 1-15 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for estimating a mapping of a concentration of an analyte in an environment, using sensors distributed in the environment: e) on the basis of the debiased state vector-obtained  in d), obtaining a debiased estimation of the-observation vector at the  measurement instant; f)  comparing the debiased estimation of the observation vector resulting from e) with the measured observation vector resulting from a), and, on the basis of the comparison,  determining of a local correction vector and g) updating the state vector at the measurement instant-, the latter being replaced with a sum of the debiased state vector resulting from d) and the local correction vector resulting from- f), the updating of the state vector making it possible to estimate the mapping of the concentration of the analyte in various mesh cells. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-15 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
May 11, 2022